IN THE UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT

                        _____________________

                             No. 95-20631
                           Summary Calendar
                        _____________________


     RETHA MAE SANDERS, Individually
     and as heirs to Tommie Lee Sanders,
     deceased,

                                     Plaintiff-Appellant,

                               versus

     PRAIRIE VIEW A AND M UNIVERSITY,
     GLENN E. BERRY, UNKNOWN INSTRUCTOR,
     HEMPSTEAD WALLER AMBULANCE, BRETON
     FIONN LIVINGSTON, (VOLUNTEER
     EMERGENCY AMBULANCE CORPORATION), and
     THE SHERIFF OF WALLER COUNTY,

                                     Defendants-Appellees.

     _______________________________________________________

         Appeal from the United States District Court for
                  the Southern District of Texas
                          (CA-H-93-2635)
     _______________________________________________________
                           April 4, 1996

Before REAVLEY, DUHÉ and WIENER, Circuit Judges.

PER CURIAM:*

     The district court entered a final judgment dismissing

Sanders’ complaint on several grounds.   Sanders appeals only the

district court’s dismissal of the last and final defendant, the

“Waller EMS.”   Sanders sought a default judgment against “Waller

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
EMS” in the amount of $500,000 after it failed to answer his

complaint.   The district court refused to enter the default

judgment because there was no record of effective service of

process on “Waller EMS.”   Sanders avers service was proper when

he served the Texas Secretary of State.   Tex. Rev. Civ. Stat.

Ann. art. 1396-2.07(B) (service of process on non-profit

corporation may be had upon Secretary of State when registered

agent cannot with reasonable diligence be found).   The district

court dismissed the case noting that “there is no record of

effective service of process upon ‘Waller EMS,’ ‘Hempstead/Waller

EMS,’ or ‘Waller County EMS,’ upon which a default judgment could

be based.”   However, because the “Waller EMS” was no longer a

party to this suit at the time of the district court’s ruling we

need not address whether service was proper.

     In Sanders’ Fourth Amended Original Complaint, he complains

that the Waller County Sheriff’s Office was negligent in

utilizing the “Waller-Hempstead EMS” when other “alternative

emergency ambulatory services [were] available at the time.”

Sanders asserts that the Waller County Sheriff’s Office was

negligent in promoting the use of a sub-standard ambulance

service, failing to meet the statutory requirements of a basic

life support vehicle, failing to have minimally proficient

individuals operate the ambulance, and failing to call life-

flight.   While previous complaints filed by Sanders listed the

“Waller EMS,” the “Waller-Hempstead EMS,” or the “Hempstead EMS”

as parties and asserted negligence claims against them, the


                                 2
Fourth Amended Complaint asserts a cause of action against only

the Waller County Sheriff’s Office for their control over the

“Waller EMS.”    “An amended complaint supersedes the original

complaint and renders it of no legal affect unless the amended

complaint specifically refers to and adopts or incorporates by

reference the earlier pleading.”       King v. Dogan, 31 F.3d 344, 346

(5th Cir. 1994).    The “Waller EMS” is not a party to the suit

before us.   Sanders’ appeal is dismissed.

     DISMISSED




                                   3